796 F.2d 339
UNITED STATES of America, Plaintiff-Appellee,v.David SILVERMAN, Defendant-Appellant.
No. 83-1314.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Sept. 12, 1984.Decided Aug. 8, 1986.

Brian L. Sullivan, Asst. U.S. Atty., Reno, Nev., for plaintiff-appellee.
Bruce M. Kaufman, Sherman Oaks, Cal., for defendant-appellant.
Appeal from the United States District Court for the District of Nevada.
Before WALLACE, ALARCON and NELSON, Circuit Judges.


1
The petition for a rehearing is granted.  The opinion filed September 16, 1985, 771 F.2d 1193 (9th Cir.), is withdrawn.


2
WALLACE, J., would deny the petition for a rehearing.